Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  November 03, 2015

The Court of Appeals hereby passes the following order:

A16D0094. ANTHONY S. WASHINGTON v. THE STATE.

      On June 29, 2015, the trial court denied Anthony Washington’s motion to
correct a void sentence. On October 7, 2015, Washington filed, in this Court, a
“Notice of Appeal” from the trial court’s ruling, which we docketed as an application
for discretionary appeal.1 We lack jurisdiction.
      An application for discretionary appeal must be filed within 30 days of entry
of the order or judgment to be appealed. OCGA § 5-6-35 (d). The requirements of
OCGA § 5-6-35 are jurisdictional, and this Court cannot accept an application for
appeal not made in compliance therewith. Boyle v. State, 190 Ga. App. 734 (380
SE2d 57) (1989). Washington filed his application 100 days after entry of the order
he seeks to appeal. Therefore, his untimely application is hereby DISMISSED for
lack of jurisdiction.




      1
         Washington’s “Notice of Appeal” was docketed as an application for
discretionary appeal because it was filed in this Court rather than in the trial court.
Compare OCGA § 5-6-37 (notices of appeal are filed in the trial court), with id.
§ 5-6-35 (d) (applications for discretionary appeal are filed in the appellate court).
Court of Appeals of the State of Georgia
                                     11/03/2015
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.